                                             Case 5:17-cv-07305-EJD Document 182 Filed 11/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8         RAJA KANNAN,                                    Case No. 17-cv-07305-EJD (VKD)
                                                           Plaintiff,
                                   9
                                                                                             ORDER GRANTING
                                                   v.                                        ADMINISTRATIVE MOTION RE
                                  10
                                                                                             PLAINTIFF'S PRIVILEGE LOG
                                  11         APPLE INC.,
                                                                                             Re: Dkt. No. 181
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             On October 30, 2019, the Court resolved the parties’ discovery dispute concerning plaintiff

                                  15   Raja Kannan’s privilege log. Dkt. No. 164. The Court ordered Mr. Kannan to serve an amended

                                  16   privilege log by November 6, 2019. Id. at 6. The Court also determined that Mr. Kannan had not

                                  17   substantiated his claims of privilege or protection for entries #3 and 16 on his privilege log, and

                                  18   ordered Mr. Kannan to produce those documents—if they exist—to defendant Apple Inc. by

                                  19   November 6. Id.

                                  20             On November 5, 2019, Mr. Kannan filed an administrative motion seeking an extension of

                                  21   time to serve his amended privilege log and requesting leave to lodge the documents

                                  22   corresponding to entry #16 on the log, which he says were inadvertently omitted from the

                                  23   documents previously lodged with the Court for in camera review.

                                  24             The Court grants Mr. Kannan’s motion. Mr. Kannan shall serve his amended privilege log

                                  25   on Apple by November 7, 2019. Mr. Kannan shall lodge the documents corresponding to entry

                                  26   #16 with the Court for in camera review by November 7, 2019 and need not produce them to

                                  27   Apple unless and until the Court orders otherwise.

                                  28   ///
                                         Case 5:17-cv-07305-EJD Document 182 Filed 11/06/19 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: November 6, 2019

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            2
